Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to Applicant’s reply filed on 10/14/2021.
Claims 1 and 3 – 14 have been examined; wherein: 
claims 1, 7, and 8 have been amended; and 
claim 2 was previously canceled.
Claims 1 and 3 – 14 are being finally rejected.

Response to Amendment
Claim objections for claims 1 and 3 – 14 are withdrawn in view of Applicant’s amendments.
35 USC 101 rejection for claim 7 is withdrawn in view of Applicant’s amendments.

Response to Arguments
Applicants’ arguments with respect to claims 1 and 3 – 14 have been considered but are moot in view of the new ground(s) of rejection as necessitated by amendments.
Examiner notices Applicant’s argument “The Examiner raises Kawamura to assert that the feature of a load detection is known…Kawamura simply discloses detecting the processing load of the server responsible for updating TCUs.

Examiner respectfully disagrees.  Even though Kawamura discloses a server transfers a file to a TCU based on a processing load of the server, the main idea is that Kawamura offers a technology which allows a device (ECU) to transfer file (current program/data) to another device (storage unit), which stores the file, when processing load of the device is below or equal to specified value (Kawamura; Figs. 1 & 10, [0065 – 0069].)  Thus, one skilled in the art would have used Kawamura technology to detect ECU processing load and transfer a current program or data to a storage unit.

Claim Objections
Claims 1 and 3 – 14 are objected to because of the following informalities:  
Claim 1
Lines 9, 10, and 14; insert --update of-- before “program or data” respectively.
Last two lines should be amended as follow for claim clarity:
--actuates the transmitting unit to transmits the stored
Claim 4
Line 3; insert --update of-- before “program or data”.
Claim 9
Line 3; insert --update of-- before “program or data”.

Claims 3, 5, 6 and 10 – 14  
These claims are dependent claims of objected claims either directly or indirectly; therefore, they inherit the issues of the objected claims.
Claim 7
Lines 9, 11, and 17; insert --update of-- before “program or data” respectively.
Claim 8
Line 3; replace “the” with --a--.
Lines 7, 8, and last line; insert --update of-- before “program or data” respectively.
Appropriate correction is required.

Claim Interpretation
	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

a receiving unit configured to receive update information on an update of the program or data.
an obtaining unit configured to obtain, based on the update information received by the receiving unit, the program or data.
a transmitting unit configured to transmit, after the storage unit stores the current program or data, the program or data obtained by the obtaining unit to the on-board ECU.
a load detection unit configured to detect a load of the on-board ECU or a load of an in-vehicle network for communicating with the on-board ECU.
a deletion unit configured to delete, after the transmitting unit transmits the program or data to the on-board ECU, the current program or data stored in the storage area.
These limitation are being treated in accordance with 112(f) because the associated functions are modified by the receiving unit, the obtaining unit, the transmitting unit, the load detection unit, and the deletion unit, wherein the receiving unit, the obtaining unit, the transmitting unit, the load detection unit, and the deletion unit served as generic placeholders and set forth via Fig. 2 and paragraphs [0016, 0018, and 0036 – 0037].

Claims 7 and 8 claim a providing apparatus.  The providing apparatus, when read in light of the specification (Fig. 2 and paragraph [0028]), connoted sufficient and definite structure to one of skill in the art to preclude application of 1112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3 –14 are rejected under 35 U.S.C. 103 as being unpatentable over Sumitomo Electric Industries (JP2014029619A; hereinafter Sumitomo; IDS filed on 06/09/2020) in view of KAWAMURA et al. (Pub. No. US 2017/0026492 A1; hereinafter Kawamura; IDS filed on 06/09/2020; art of the record.)

Claim 1
Sumitomo teaches an on-board update apparatus for use in a vehicle, the on-board apparatus connected to a plurality of on-board Electronic Control Units ("ECUs") by a Local Area Network ("LAN") disposed within the vehicle (Sumitomo; p. 8: last half paragraph, Fig. 1 is a block diagram showing a configuration of a control system in the first embodiment.  The control system includes a plurality of ECUs 1a and 1b and a communication line 2 (LAN).  A diagnostic device 3 that is an external device that can be connected to the ECU 1a…, also see Figs. 5 & 10 and associated texts), the on-board apparatus configured to perform a process for updating a program or data of each of the plurality of ECUs (Sumitomo; p. 11: first full paragraph, … The diagnostic device 3 is configured to output an update request for the control program , the on-board update apparatus comprising: 
a receiving unit configured to receive update information on an update of the program or data (Sumitomo; Fig. 1, p. 9: second full paragraph – p. 10: third full paragraph, …The ECU 1a includes a control unit 10a, a storage unit 11a, a temporary storage unit 13a, a communication unit 14a, and an external connector 15a When the operator operates the diagnostic device 3 to output an update request for the control program 12a… The ECU 1b includes a control unit 10b, a storage unit 11 b, a temporary storage unit 13b, and a communication unit 14b; 
Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, … The control unit 10a of the ECU 1a to which the diagnostic device 3 is connected receives a program update request at the external connector 15a (step S102)…; Also see Figs. 5 & 10 and associated texts); 
an obtaining unit configured to obtain, based on the update information received by the receiving unit, the program or data from a providing apparatus external to the vehicle, the providing apparatus configured to provide the program or data (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …if the diagnosis device 3 (providing apparatus) determines that it has received not the error notification but the preparation completion notification (S123: NO), it outputs a new control program to be updated to the ECU 1a (step S124).
The control unit 10a of the ECU 1 a receives a new control program at the external connector 15a (step S125)…; Also see Figs. 5 & 10 and associated texts); 
a storage unit configured to store a current program or data obtained from each of the plurality of the on-board ECUs in a predetermined storage area (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10a reads the control program 12a stored in the storage unit 11a (step S113). The control unit 10a performs an encryption process on the read control program 12a (step S114), and starts transmission of the encrypted control program 12a to the ECU 1b (step S115)… During this time, the communication unit 14b of the ECU 1b (storage unit) receives the control program 12a from the ECU 1a (step S119) and notifies the control unit 10b. The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage area) (step S120)….; see Figs. 5 & 10 and associated texts); and 
a transmitting unit configured to transmit, after the storage unit stores the current program or data, the program or data obtained by the obtaining unit to the corresponding one of the plurality of on-board ECUs (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage unit) (step S120)… If the control unit 10a determines that the transmission has been completed (S117 YES), the control unit 10a has successfully secured the save destination, and transmits a preparation completion notification from the external connector 15a to the diagnostic device 3 (step S118)…
…if the diagnosis device 3 (transmitting unit) determines that it has received not the error notification but the preparation completion notification (S123: NO), it outputs a (successfully store the current program).
The control unit 10a of the ECU 1a receives a new control program at the external connector 15a (step S125)…; see Figs. 5 & 10 and associated texts);
[ the storage unit stores the current program or data in the storage area (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10a reads the control program 12a stored in the storage unit 11a (step S113). The control unit 10a performs an encryption process on the read control program 12a (step S114), and starts transmission of the encrypted control program 12a to the ECU 1b (step S115)… During this time, the communication unit 14b of the ECU 1b (storage unit) receives the control program 12a from the ECU 1a (step S119) and notifies the control unit 10b. The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage area) (step S120)….; see Figs. 5 & 10 and associated texts) and actuates the transmitting unit to transmits the stored current program or data obtained by the obtaining unit to the corresponding one of the plurality of on-board ECUs when the load (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage unit) (step S120)… If the control unit 10a determines that the transmission has been completed (S117 YES), the control unit 10a has successfully secured the save destination, and transmits a preparation completion notification from the external connector 15a to the diagnostic device 3 (step S118)…
(transmitting unit) determines that it has received not the error notification but the preparation completion notification (S123: NO), it outputs a new control program to be updated to the ECU 1a (step S124) (successfully store the current program).
The control unit 10a of the ECU 1a receives a new control program at the external connector 15a (step S125), and writes (updates) the new control program to the area where the control program 12a of the storage unit 11a is stored. Start (step S126)…; see Figs. 5 & 10 and associated texts.)
But, Sumitomo does not explicitly teach a load detection unit configured to detect a load of the on-board ECU or a load of an in-vehicle network for communicating with the on-board ECU, wherein, if the load detected by the load detection unit is smaller than or equal to a predetermined value, the storage unit stores the current program or data in the storage area.
However, Kawamura teaches 
a load detection unit configured to detect a load of the on-board ECU (Kawamura; Figs. 1 and 10, [0065 – 0069] … When the software stored in the delivery server 100 is updated and the control unit 210 of the control server 200 receives update notification of the software from the delivery server 100… the control unit 210 (load detection unit) requests the delivery server 100 to acquire processing load information (load) of the delivery server 100 (ECU) (step S26). The delivery server 100 which receives the acquisition request, for example, acquires processing load information such as a CPU (load) to the control server 200…), 
wherein, if the load detected by the load detection unit is smaller than or equal to a predetermined value, the storage unit stores the current program or data in the storage area (Kawamura; Figs. 1 and 10, [0065 – 0069] … When the processing load (load) of the delivery server 100 (ECU) is equal to or greater than the specified value (step S28/Yes), the control unit 210 determines not to newly delivery (store) update data (current program/data) to the TCU 300…Further, in the determination in step S28, when it is determined that the processing load of the delivery server 100 is less than the specified value (step S28/No), the control unit 210 requests the delivery server 100 to deliver (store) update data (program/data) to the TCU 300 from which the acquisition request is received…)
Sumitomo and Kawamura are in the same analogous art as they are in the same field of endeavor, updating firmware.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawamura teachings into Sumitomo invention to check for processing load of an ECU and store current program/data when the processing load is below a certain value as suggested by Kawamura ([0066 – 0068].)

Claim 3
Kawamura teaches if the load becomes larger than the predetermined value while the current program or data is being stored in the predetermined storage area, the storage unit interrupts the storage of the current program or data  When the processing load (load) of the delivery server 100 (ECU) is equal to or greater than the specified value (step S28/Yes), the control unit 210 determines not to newly delivery (store) update data (current program/data) to the TCU 300… Further, in the determination in step S28, when it is determined that the processing load of the delivery server 100 is less than the specified value (step S28/No), the control unit 210 requests the delivery server 100 to deliver (store) update data (current program/data) to the TCU 300 from which the acquisition request is received…), and after the interruption, if the load becomes smaller than or equal to the predetermined value, the storage unit resumes storing the current program or data (Kawamura; Figs. 1 and 10, [0065 – 0069] … When the processing load (load) of the delivery server 100 (ECU) is equal to or greater than the specified value (step S28/Yes), the control unit 210 determines not to newly delivery (store) update data (current program/data) to the TCU 300… Further, in the determination in step S28, when it is determined that the processing load of the delivery server 100 is less than the specified value (step S28/No), the control unit 210 requests the delivery server 100 to deliver (store) update data (current program/data) to the TCU 300 from which the acquisition request is received…) Motivation for incorporating Kawamura into Sumitomo is the same as motivation in claim 1.

Claim 4
Sumitomo also teaches a deletion unit configured to delete, after the transmitting unit transmits the program or data to the on-board ECU, the current program or data stored in the storage area (Sumitomo; Figs. 1 – 4, p. 13: third full  At this time, the control unit 10a also transmits a completion message notifying that the update is completed from the communication unit 14a to the ECU 1b (S128)…; p. 14: last full paragraph, When ECU 1b (deletion unit) determines that a program transmission request has not been received in step S131 (S131: NO), communication unit 10b receives an update completion message indicating that the update has been completed normally from ECU 1a. It is determined whether or not (S 139). Also in this case, the control unit 10b determines that the pre-update control program 12a temporarily saved in the storage unit 11b is no longer necessary, and deletes the control program 12a from the storage unit 11b (S140).)

Claim 5
Sumitomo also teaches the storage area is provided in a relay apparatus for communicating with the providing apparatus (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10a reads the control program 12a stored in the storage unit 11a (step S113). The control unit 10a performs an encryption process on the read control program 12a (step S114), and starts transmission of the encrypted control program 12a to the ECU 1b (step S115)… During this time, the communication unit 14b of the ECU 1b (relay apparatus, storage unit) receives the control program 12a from the ECU 1a (step S119) and notifies the control unit 10b. The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage area) (step S120)….; Fig. 1, p. 8: last half paragraph – p. 9: first half paragraph, …The control system includes a plurality of ECUs 

Claim 6
Sumitomo also teaches the storage area is provided in a second on-board ECU having a storage area for backup (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10a reads the control program 12a stored in the storage unit 11a (step S113). The control unit 10a performs an encryption process on the read control program 12a (step S114), and starts transmission of the encrypted control program 12a to the ECU 1b (step S115)… During this time, the communication unit 14b of the ECU 1b (second ECU, storage unit) receives the control program 12a from the ECU 1a (step S119) and notifies the control unit 10b. The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage area) (step S120)…)

Claim 7
Sumitomo teaches a computer program product installed on an on-board update apparatus, the on-board apparatus for use in a vehicle having a plurality of on-board Electronic Control Units ("ECUs") connected to the on-board update apparatus by a Local Area Network ("LAN") disposed within the vehicle (Sumitomo; p. 8: last half paragraph, Fig. 1 is a block diagram showing a configuration of a control system in the first embodiment.  The control system includes a plurality of (LAN).  A diagnostic device 3 that is an external device that can be connected to the ECU 1a…, also see Figs. 5 & 10 and associated texts), the computer program product comprising a non-volatile memory element storing instructions which, when executed by at least one programmable processor, causes the at least one programmable processor to execute processes of (Sumitomo; p. 9: second full paragraph – third full paragraph, …The ECU 1a includes a control unit 10a, a storage unit 11a, a temporary storage unit 13a…A CPU (Central Processing Unit) is used for the control unit 10a…): 
receiving update information on an update of a program or data by the on-board update apparatus (Sumitomo; Fig. 1, p. 9: second full paragraph – p. 10: third full paragraph, …The ECU 1a includes a control unit 10a, a storage unit 11a, a temporary storage unit 13a, a communication unit 14a, and an external connector 15a When the operator operates the diagnostic device 3 to output an update request for the control program 12a… The ECU 1b includes a control unit 10b, a storage unit 11 b, a temporary storage unit 13b, and a communication unit 14b; 
Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, … The control unit 10a of the ECU 1a to which the diagnostic device 3 is connected receives a program update request at the external connector 15a (step S102)…; Also see Figs. 5 & 10 and associated texts); 
obtaining, based on the received update information, the program or data from a providing apparatus disposed external to the vehicle, the providing apparatus configured to provide the program or data (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …if the diagnosis device 3 (providing apparatus) determines that it has received not the error notification but the preparation completion notification (S123: NO), it outputs a new control program to be updated to the ECU 1a (step S124).
The control unit 10a of the ECU 1 a receives a new control program at the external connector 15a (step S125)…; Also see Figs. 5 & 10 and associated texts); 
storing, [ a current program or data obtained from an on-board ECU to be updated in a predetermined storage area (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10a reads the control program 12a stored in the storage unit 11a (step S113). The control unit 10a performs an encryption process on the read control program 12a (step S114), and starts transmission of the encrypted control program 12a to the ECU 1b (step S115)… During this time, the communication unit 14b of the ECU 1b (storage unit) receives the control program 12a from the ECU 1a (step S119) and notifies the control unit 10b. The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage area) (step S120)….; see Figs. 5 & 10 and associated texts); and 
transmitting, after the current program or data is stored, the obtained program or data to the on-board ECU (Sumitomo; Figs. 1 – 4, p. 11: second full paragraph – p. 13: third full paragraph, …The control unit 10b stores the received encrypted control program 12a in a free area of the storage unit 11b (storage unit) (step S120)… If the control unit 10a determines that the transmission has been completed (S117 YES), the control unit 10a has successfully secured the save destination, and 
…if the diagnosis device 3 (transmitting unit) determines that it has received not the error notification but the preparation completion notification (S123: NO), it outputs a new control program to be updated to the ECU 1a (step S124) (successfully store the current program).
The control unit 10a of the ECU 1a receives a new control program at the external connector 15a (step S125)…; see Figs. 5 & 10 and associated texts).
But, Sumitomo does not explicitly teach detecting a load of each of the plurality of ECUs to be updated or a load of an in-vehicle network for communicating with the on-board ECU; storing, only if the detected load is smaller than or equal to a predetermined value, a current program or data 
However, Kawamura teaches 
detecting a load of each of the plurality of ECUs When the software stored in the delivery server 100 is updated and the control unit 210 of the control server 200 receives update notification of the software from the delivery server 100… the control unit 210 (load detection unit) requests the delivery server 100 to acquire processing load information (load) of the delivery server 100 (ECU) (step S26). The delivery server 100 which receives the acquisition request, for example, acquires processing load information such as a CPU (load) to the control server 200…), 
storing, only if the detected load is smaller than or equal to a predetermined value, a current program or datain a predetermined storage area (Kawamura; Figs. 1 and 10, [0065 – 0069] … When the processing load (load) of the delivery server 100 (ECU) is equal to or greater than the specified value (step S28/Yes), the control unit 210 determines not to newly delivery (store) update data (current program/data) to the TCU 300…Further, in the determination in step S28, when it is determined that the processing load of the delivery server 100 is less than the specified value (step S28/No), the control unit 210 requests the delivery server 100 to deliver (store) update data (program/data) to the TCU 300 from which the acquisition request is received…)
Sumitomo and Kawamura are in the same analogous art as they are in the same field of endeavor, updating firmware.  Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kawamura teachings into Sumitomo invention to check for processing load of an ECU and store current program/data when the processing load is below a certain value as suggested by Kawamura ([0066 – 0068].)

Claim 8
This is a method version of the rejected computer program product version in claim 7; therefore, it is rejected for the same reasons.

Claim 9
This limitation is already discussed in claim 4; therefore, it is rejected for the same reasons.

Claim 10
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 11
This limitation is already discussed in claim 5; therefore, it is rejected for the same reasons.

Claim 12
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 13
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Claim 14
This limitation is already discussed in claim 6; therefore, it is rejected for the same reasons.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)270-1733.  The examiner can normally be reached on 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571) 272-6799.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CUONG V LUU/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/
Supervisory Patent Examiner, Art Unit 2192